McCORD, Judge.
The appellant, Michael W. Tidwell, a minor, sued The Southland Corporation for injuries he suffered when he tripped while jogging on a path on the Corporation’s property and fell into a ditch. The trial court granted a summary judgment in favor of the Southland Corporation.
We find that there are disputed issues of material fact or disputed inferences to be derived from those facts regarding the condition of the path itself and the sufficiency of the lighting for this night-time accident. Accordingly, the cause was not ripe for summary judgment [Fla.R.Civ.P. 1.510(c)], and the judgment must be reversed.
Reversed and remanded for further proceedings consistent with this opinion.
ERVIN and JOANOS, JJ., concur.